DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Koiso et al. (US 20090164284 A1, hereinafter “Koiso”)
Sato et al. (US 20070248244 A1, hereinafter “Sato”)

Claim Rejections - 35 USC § 112senou08
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 11, recites in part “determine a stay time for which the object has stayed within the area”. The claims previously mentioned a plurality of areas. As such it is unclear as to which area applicant is referring to.
Applicant should change the language to something like “determine a stay time for which the object has stayed within each one of the plurality areas”.
Claims 2-9 depend on claim 1 and are therefore rejected on the same grounds.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a setting unit configured to, a detection unit configured to, a determination unit configured to, a specifying unit configured to, an output unit configured to in claims 1 and 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koiso et al. (US 20090164284 A1, hereinafter “Koiso”) in view of Sato et al. (US 20070248244 A1, hereinafter “Sato”).
Regarding claims 1, 10 and 11:
(Koiso abstract, [0004], [0020]-[0021],[0145], figs 1, 11 and 12, where Koiso teaches a customer shopping pattern analysis apparatus, method and program stored in non-transitory computer readable medium) comprising:
a setting unit configured to set a plurality of areas for detecting an object in a moving image (Koiso [0062]-[0067], [0106],[0144]-[0145], figs. 9, 10 and 19, where Koiso teaches a shop area that is subdivided into a plurality of sub-area configured for detecting objects such as a shopper, a Merchandise, etc.);
a detection unit configured to analyze the moving image and detect an object (Koiso [0042]-[0049], [0062]-[0067], [0106], [0144]-[0145], figs. 9 and 10, where Koiso teaches control section (37) for detecting customer shopping pattern in sub-area specified);
a determination unit configured to determine a stay time for which the object has stayed within the area on the basis of a result of detecting the object in the moving image (Koiso [0042]-[0049], [0062]-[0067], [0097], [0106]-[0107], [0144]-[0145], figs. 1, 9, 10 and 19, where Koiso teaches detecting the movement of customers shopping pattern, the line flow of movement of customers are tracked to create a pattern for each customer and/or group of customers in other words time spent in each area of the shop);
a specifying unit configured to, when the same object has been detected in a plurality of the areas by the detection unit, specify an area, among the plurality of areas, to be associated with the stay time, on the basis of a predetermined condition (Koiso [0062]-[0067], [0106]-[0107], [0144]-[0145], figs. 9, 10 and 19, where Koiso teaches detecting staying time data from customer shopping pattern data in the specified sub-area, and then compares this staying time data and the stay determination condition data); and
[0106]-[0107], figs. 1, 9, 10 and 19, where Koiso teaches outputting or displaying the amount of time customer spend in particular area of the shop).
Although examiner believe that the Koiso teaches tracking the object (person) thought every area of the shop under certain condition but fails to be explicitly with regard to detecting the same object based on the condition such that the amount time spend in certain area.
However Sato, in the same line of endeavor, teaches and image surveillance retrieval system wherein an object is detected only if the object which has been staying for "10 seconds or longer" in a rectangular area defined by on-screen two points (Xs, Ys) and (Xe, Ye) at the upper left and lower right corners thereof (block area), as shown by a dotted line of FIG. 8, can be detected. And that the travel time information about the object is surveilled, and, when the accumulated total travel time which is obtained by summing the travel time for each block area exceeds 10 seconds, it is determined that the object in question satisfies the real-time detection query (Sato [0004], [0068] , figs. 1, 12, 13 and 14).
	Therefore, taking the teachings of Koiso and Sato as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect an object based on the amount of time (stay time) the object spends in a particular area, in order to only consider the area that is relevant to the object, such as the area of a shop a person or shoppers like the most and spend more time not just passing through.

Regarding claim 2:
(Koiso [0050]-[0052], [0110], [0106]-[0107], [0128]-[0132] figs. 1, 9, 10 and 19; (Sato [0004], [0068] , figs. 1, 12, 13 and 14).

Regarding claim 3:
Koiso in view of Sato teaches further comprising:
a counting unit configured to count the number of times the object has stayed within the area on the basis of a result of detecting the object in the moving image, wherein the specifying unit specifies the area, among the plurality of areas, for which the number counted by the counting unit is the highest, as the area to be associated with the stay time (Koiso [0050]-[0052], [0103], [0110], [0106]-[0107], [0130]-[0134],  figs. 1, 9, 10 and 19; (Sato [0004], [0068] , figs. 1, 12, 13 and 14).
Regarding claim 4
Koiso in view of Sato teaches wherein the stay time included in the information output by the output unit is a stay time obtained by totaling the stay time of the object in each of the plurality of areas (Koiso [0050]-[0052], [0103], [0110], [0106]-[0107], where Koiso teaches calculating the total staying time in the shop, in other word the time in each area are added together; Sato [0004], [0068] , figs. 1, 12, 13 and 14).

Regarding claim 5:
[0106]-[0107], [0121], [0130]-[0134],  figs. 1, 9, 10 and 19; Sato [0004], [0068] , figs. 1 and 3).
Regarding claim 6:
Koiso in view of Sato teaches wherein the determination unit determines the stay time on the basis of the amount of time from when the object is first detected within the area to when the object is last detected in the area (Koiso [0050]-[0052], [0097], [0110], [0106]-[0107], [0121], [0128]-[0132],  figs. 1, 9, 10 and 19; ; Sato [0004], [0068] , figs. 1).
Regarding claim 7:
Koiso in view of Sato teaches further comprising:
a movement speed specifying unit configured to specify the speed at which the object moved in the area on the basis of a result of detecting the object in the moving image, wherein the specifying unit specifies the area, among the plurality of areas, for which the movement speed of the object when moving in the area is less than or equal to a threshold, as the area to be associated with the stay time (Koiso [0050]-[0052], [0097], [0110], [0106]-[0107], [0121], [0128]-[0132], [0150]-[0153],  figs. 1, 9, 10 and 19; ; (Sato [0004], [0068] , figs. 1).
Regarding claim 8:
Koiso in view of Sato teaches wherein the determination unit determines the stay time after the movement speed of the object when moving in the area has become less than or equal to the threshold (Koiso [0050]-[0052], [0097], [0110], [0106]-[0107], [0121], [0128]-[0132], [0150]-[0153],  figs. 1, 9, 10 and 19; ; (Sato [0004], [0068] , figs. 1,).
Regarding claim 9:

an obtainment unit configured to obtain the moving image from an image capturing device including an image capturing unit configured to capture the moving image (Koiso [0042], [0044], [0050]-[0052], [0097], [0110], [0106]-[0107], [0121], [0128]-[0132], [0150]-[0153],  figs. 1, 9, 10 and 19; ; (Sato [0004], [0068] , figs. 1, 2 and 4).


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 10, 2021